Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWNACE 
Response to Amendment
The amendment filed on 04/18/2022 and the Request for Continuing Examination filed on 05/03/2022 have been entered. Claims 1-7, 9-18 and 49-63 are now pending in the application. Claims 1-7, 9-18, 49, 52, 55 and 62 have been amended and claim 8 has been canceled by the Applicant. Previous claims 49-63 rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph and under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn in light of Applicant’s amendments to claim 60.  Claims 1-7, 9-18 and 49-63 are found allowable. 


Allowable Subject Matter

Claims 1-7, 9-18 and 49-63 are allowed.


Reasons for Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 USC 102 or 103 would be improper.
Regarding independent claim 1, directed towards an optical combiner, the closest cited prior art of Schowengerdt  teaches such (see e.g. Figs. 1-8A,O-P) an optical combiner (i.e. as output combiner of head mounted AR display system, Abstract, paragraphs [2-04, 11-17, 20-22, 46-48, 50-53, 59-62, 73-75, 86-87, 110], e.g. Figs. 4-6, 8) comprising: 
an optically transparent substrate (i.e. waveguide substrate e.g. 124, also as 114,108, and as stacked versions of 178, 222, 264, see paragraphs [50, 61, 73-75, 86-87]) comprising a volume of optically transparent material defined by a front face, a rear face opposite the front face, a first end, a second end opposite the first end, and a wave propagation axis extending along a length of the volume from the first end to the second end (i.e. substrate 124 (114, 108) as depicted in Fig. 6, and equivalents in e.g.  Figs. 5B-H, 8A,8O,P, 10, with front (at the World) 144 and rear faces (e.g. towards eye 58 of the observer), and with display 140 end  and opposite end of display with propagation axis of incoming radiation/rays 106, and 144, see paragraphs [16, 52-55, 58-62, 73-75, 86-87]); 
optically reflective elements disposed within the volume in a first direction parallel to the wave propagation axis that reflect optical image rays emitted from the first end or the second end through the front face (i.e. as 124 with reflectors e.g. 126, 128, 130, 132, 134, 136 in volume of transparent waveguide substrate, disposed in direction parallel to propagation axis and that reflect image light from 140 through front face with 139 towards the eye 58, as depicted in Fig. 6, and equivalents in Figs. 5B-H, 8A,8O,P, 10, see paragraphs [52-55, 59-62, 73-75, 86-87]), wherein the elements are inclined relative to the wave propagation axis (as elements i.e. 126-136 that are angled at the same angle relative to wave propagation axis of incoming radiation/rays from 106 and 144, as depicted in Fig. 6, Figs. 5B-H, 8A,8O,P, 10, see paragraphs [16, 52-55, 58-62, 73-75, 86-87]) and spaced apart from one another in the first direction (i.e. as elements i.e. 126-136 are spaced apart along the wave propagation axis of incoming radiation/rays from 144, as depicted in Fig. 6, and equivalents in e.g.  Figs. 5B-H, 8A,8O,P, 10, see paragraphs [16, 52-55, 58-62, 73-75, 86-87]), and transparent regions disposed between the optically reflective dots extending in the first direction and the second direction (i.e. as transparent regions between pl. reflectors e.g. 126-136 in the substrate e.g. 124 (114, 108), along and perpendicular to propagation axis of light from 140, as depicted in Fig. 6, and equivalents in Figs. 5B-H, 8A,8O,P, see paragraphs [52-55, 59-62, 73-75, 86-87]). Schowengerdt thus teaches (see e.g. Figs. 1-8A,O-P, 10) the optically reflective elements (e.g. reflectors e.g. 126, 128, 130, 132, 134, 136 in substrate 124, as depicted in Fig. 6, and equivalents e.g. stacked versions of 178, 222, 264, as depicted in e.g. Figs. 5B-H, 8A,8O,P) but is silent that they are reflective dots. However, is obvious in view of Dobschal who teaches in the same field of invention of a beam combiner for use in a head-mounted display device and beam splitter (see Figs. 1-9, 13-20, Title, Abstract, paragraphs [0002, 07-21, 64-70]), and also teaches a combiner (1) formed as a multifunction glass of a display device (2) which comprises a holding device (3)  that can be fitted onto the head of a user in the form of a glasses frame (see e.g. paragraphs [07-21, 64-70, 110-118]), and further teaches the reflective elements are reflective dots (as the waveguide combiner 1 has superimposition area 9 with plurality of subsections S, 10 as e.g. rectangular or circular dots, with deflecting mirror portions 12, with reflective coating, as depicted in Figs. 1-3, 18-20, paragraphs [0017, 66-72, 110-118] which accomplish mixing of the beams from the surrounding light rays (US’) and the image light rays (BS') thus forming very broad band combiner compared with previous solutions, e.g. see paragraphs [73-75]). Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify and adapt the reflective configuration for the reflective elements that comprise reflective sub-sections e.g. dot elements in the superimposition area of the combiner according to the teachings of Dobschal to the reflective elements of Schowengerdt in order to achieve mixing of the beams from the surrounding light rays (US’) and  the image light rays (BS') and form very broad band combiner compared with previous solutions (see Dobschal, paragraphs [0073-75]).
However, regarding claim 1, the prior art of Schowengerdt taken either singly or in combination with Dobschal or any other prior art fails to anticipate or fairly suggest such an optical combiner including the specific arrangement where the optically reflective dots are disposed in a second direction perpendicular to the wave propagation axis and where the optically reflective dots are spaced apart from one another in the second direction, in combination with all other claimed limitations of claim 1. 

With respect to claims 2-7 and 9-18, these claims depend on claim 1 and are allowable at least for the reasons stated supra.

Regarding independent claim 49, directed towards an optical combiner, the closest cited prior art of Schowengerdt  teaches such (see e.g. Figs. 1-8A,O-P) an optical combiner (i.e. as output combiner of head mounted AR display system, Abstract, paragraphs [2-04, 11-17, 20-22, 46-48, 50-53, 59-62, 73-75, 86-87, 110], e.g. Figs. 4-6, 8) comprising: 
an optically transparent substrate (i.e. waveguide substrate e.g. 124, also as 114,108, and as stacked versions of 178, 222, 264, see paragraphs [50, 61, 73-75, 86-87]) comprising a volume of optically transparent material defined by a front face, a rear face opposite the front face, a first end, a second end opposite the first end, and a wave propagation axis extending along a length of the volume from the first end to the second end (i.e. substrate 124 (114, 108) as depicted in Fig. 6, and equivalents in e.g.  Figs. 5B-H, 8A,8O,P, 10, with front (at the World) 144 and rear faces (e.g. towards eye 58 of the observer), and with display 140 end  and opposite end of display with propagation axis of incoming radiation/rays 106, and 144, see paragraphs [16, 52-55, 58-62, 73-75, 86-87]); and 
a patterned region included within the volume of the optically transparent substrate (i.e. as region in e.g. 124 patterned with optical elements including reflective surfaces, reflectors and space between them  e.g. 126, 128, 130, 132, 134, 136, along e.g. propagation axis of incoming radiation/rays e.g. from 106 and 144 as depicted in Fig. 6, and equivalents in Figs. 5H, 8A,8O,P, 10, see paragraphs [52-55, 59-62, 73-75, 86-87]); 
wherein the patterned region comprises optically transparent regions (i.e. as transparent regions between pl. reflectors e.g. 126-136 in the substrate e.g. 124 (114, 108), in Fig. 6, and equivalents in Figs. 5B-H, 8A,8O,P, see paragraphs [52-55, 59-62, 73-75, 86-87]) and optically reflective regions (i.e. as regions with reflectors 126-136 that are angled relative to waveguide 124(114,108), as depicted in Fig. 6, Figs. 5B-H, 8A,8O,P, 10, see paragraphs [16, 52-55, 58-62, 73-75, 86-87]);  
 wherein the optically reflective regions comprise reflective elements that are distributed throughout a portion of the volume in a first direction parallel to the wave propagation axis (i.e. as reflective elements i.e. 126-136 are distributed along the propagation axis in part(s) of the  volume of  substrate 124 (114, 108) as depicted in Fig. 6, and equivalents in e.g.  Figs. 5B-H, 8A,8O,P, 10, see paragraphs [16, 52-55, 58-62, 73-75, 86-87]), 
wherein the reflective elements are inclined relative to the  wave propagation axis and spaced apart from one another in the first direction (i.e. as regions with reflectors comprise reflective elements i.e. 126-136 that are angled and spaced apart relative to wave propagation axis of incoming radiation/rays from 106 and 144, as  depicted in Fig. 6, Figs. 5B-H, 8A,8O,P, 10, see paragraphs [16, 52-55, 58-62, 73-75, 86-87]), and wherein the reflective elements reflect rays emitted from the first end or the second end through the front face  (i.e. as 126, 128, 130, 132, 134, 136 reflect image light from 140 through front face with 139 towards the eye 58, as depicted in Fig. 6, and equivalents in Figs. 5B-H, 8A,8O,P, 10, see paragraphs [52-55, 59-62, 73-75, 86-87]).  Schowengerdt is silent that reflective elements are reflective dots. However, this is obvious in view of Dobschal who teaches in the same field of invention of a beam combiner for use in a head-mounted display device and beam splitter (see Figs. 1-9, 13-20, Title, Abstract, paragraphs [0002, 07-21, 64-70]), and also teaches a combiner (1) formed as a multifunction glass of a display device (2) which comprises a holding device (3)  that can be fitted onto the head of a user in the form of a glasses frame (see e.g. paragraphs [07-21, 64-70, 110-118]), and further teaches the reflective elements are and comprise a plurality of reflective dots (as the waveguide combiner 1 has superimposition area 9 with plurality of subsections S, 10 as e.g. rectangular or circular dots, with deflecting mirror portions 12, with reflective coating, as depicted in Figs. 1-3, 18-20, paragraphs [0017, 66-72, 110-118] which accomplish mixing of the beams from the surrounding light rays (US’) and the image light rays (BS') thus forming very broad band combiner compared with previous solutions, e.g. see paragraphs [73-75]). Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify and adapt the reflective configuration for the reflective elements that comprise reflective sub-sections e.g. dot elements in the superimposition area of the combiner according to the teachings of Dobschal to the reflective elements of Schowengerdt in order to achieve mixing of the beams from the surrounding light rays (US’) and  the image light rays (BS') and form very broad band combiner compared with previous solutions (see Dobschal, paragraphs [0073-75]).
Regarding claim 49, the prior art of Schowengerdt taken either singly or in combination with Dobschal or any other prior art fails to anticipate or fairly suggest such an optical combiner including the specific arrangement where the optically reflective dots are disposed in a second direction perpendicular to the wave propagation axis and where the optically reflective dots are spaced apart from one another in the second direction, in combination with all other claimed limitations of claim 49. 

With respect to claims 50-63, these claims depend on claim 49 and are allowable at least for the reasons stated supra.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIN PICHLER/            Primary Examiner, Art Unit 2872